Title: To George Washington from Henry Knox, 11 December 1793
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, December 11th 1793.
          
          I have the honor to submit to you, some new propositions from the Six Nations of
            Indians, relatively to boundaries; and a Map, by which they explain their meaning, by
            black lines drawn up the River Muskinghum, and round certain spots at the mouth of the
            Scioto, Fort Washington, and General Clark’s Trace at the falls—And, I also submit two
              journals. I have the honor to be, Sir, with the
            highest respect, Your most obedt Servt
          
            H. Knox
          
        